Case 2:19-cv-07194-DRH-AKT Document 23 Filed 04/30/20 Page 1 of 1 PageID #: 56




                                   UNITED STATES DISTRICT COURT                     C1LE0
                                   EASTERN DISTRICT OF NEW YORK


   CARLOS AMAYA,
                                                                          ^ APR 30 2020 *
                                                                           LONGISlANDOFRCe
                                        Plaintiff,

                      -against-
                                                             Civ. No: 19-CV-7194(DRH)(AKT)
   ERNESTO DECENA and ERNIE'S AUTO
   DETAILING,INC., et al.

                                        Defendants.




                                  STIPULATION REGARDING COVERAGE

                     IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

   attorneys for the parties that during the time period that Plaintiff was employed by Defendant Ernie's
   Auto Detailing, Inc. ("Defendant"), Defendant was an "enterprise engaged in commerce or in the
   production ofgoods for commerce" within the meaning ofthe Fair Labor Standards Act("FLSA"),29
   U.S.C. § 203(s), and that its gross annual volume of sales made or business done was not less than
   $500,000.00 each year. For purposes ofthis Stipulation, facsimile or scanned and emailed signatures

   shall constitute originals.

    LAW OFFICES OF JAMES F. SULLIVAN,P.C.                  JACKSON LEWIS P.C.
    A TTORNEYS FOR PLAINTIFF                               ATTORNEYS FOR DEFENDANTS
    52 Duane Street, 7"^ Fl.                               58 South Service Rd., Ste. 250
    New York, New York 10007                               Melville, New York 11747
    Tel.: (212)374-0009                                    Tel.: (631)247-0404

    By:      s/James F. Sullivan                           By:     s/Noel P. Tripp
             JAMES F. SULLIVAN,ESQ.                                NOEL P. TRIPP, ESQ.
                                                                   JAIME SANCHEZ,ESQ.

    Dated: April 29,2020_                                  Dated: April 29, 2020

                                                             SO ORDERED:
   4849-8390-0859, v. 1

                                                         /       AK T(mvUn^im^
                                                                   April 30. 2020
